                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


WILFRED ALEXANDER PAGE, et al.,

                      Plaintiffs,

v.                                                                  No. 1:19-cv-00762-MV-SCY

CENTRAL NEW MEXICO TREATMENT CENTER,
ANGELA GOOLSBY LUCERO,
CNMTC NURSES, and
CNMTC COUNSELORS,

                      Defendants.

                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on Plaintiff’s Complaint for a Civil Case

Alleging Negligence (28 U.S.C. § 1332; Diversity of Citizenship), Doc. 1, filed August 20, 2019

(“Complaint”).

The Complaint

       Plaintiff filed his Complaint using the form “Complaint for a Civil Case Alleging

Negligence (28 U.S.C. § 1332; Diversity of Citizenship).” Plaintiff states that he is a citizen of

New Mexico. See Complaint at 3. Plaintiff also indicates that Defendant Lucero resides in New

Mexico. See Complaint at 2. Defendant alleges that personnel at the Central New Mexico

Treatment Center tampered with doctors’ notes and reduced or stopped doses without

authorization. Plaintiff states that he is bringing this case on behalf of himself and on behalf of

the “hundreds of patients that have received similar and often times much more severe harassment

from [Defendant] Lucero and the CNMTC Staff.” Complaint at 5.
Jurisdiction

       As the party seeking to invoke the jurisdiction of this Court, Plaintiff bears the burden of

alleging facts that support jurisdiction. See Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir.

2013) (“Since federal courts are courts of limited jurisdiction, we presume no jurisdiction exists

absent an adequate showing by the party invoking federal jurisdiction”); Evitt v. Durland, 243 F.3d

388 *2 (10th Cir. 2000) (“even if the parties do not raise the question themselves, it is our duty to

address the apparent lack of jurisdiction sua sponte”) (quoting Tuck v. United Servs. Auto. Ass'n,

859 F.2d 842, 843 (10th Cir.1988).

       The Court does not have jurisdiction over this matter. Plaintiff is a citizen of New Mexico

and alleges that Defendant Lucero also resides in New Mexico. Consequently, there is no properly

alleged diversity jurisdiction. See Dutcher, 733 F.3d at 987 (10th Cir. 2013) (“[A] party must

show that complete diversity of citizenship exists between the adverse parties . . . Complete

diversity is lacking when any of the plaintiffs has the same residency as even a single defendant.”).

Nor is there any properly alleged federal question jurisdiction because there are no allegations that

this action “aris[es] under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331.

       The Court dismisses the Complaint without prejudice for lack of jurisdiction. See Fed. R.

Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action”); Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir.

2006) (“[D]ismissals for lack of jurisdiction should be without prejudice because the court, having

determined that it lacks jurisdiction over the action, is incapable of reaching a disposition on the

merits of the underlying claims.”).




                                                 2
IT IS ORDERED that this case is DISMISSED without prejudice.




                                _________________________________
                                MARTHA VÁZQUEZ
                                UNITED STATES DISTRICT JUDGE




                                   3
